Order entered July 20, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01304-CV

                              THE FAN EXPO, LLC, Appellant

                                             V.

                      NATIONAL FOOTBALL LEAGUE, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-04875

                                         ORDER
       Before the Court is appellant’s July 17, 2018 unopposed motion for extension of time to

file a reply brief. We GRANT the motion and extend the time to August 6, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE